UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:January 31, 2013 Item 1. Report to Stockholders. AKRE CAPITAL MANAGEMENT, LLC Retail Class Shares(AKREX) Institutional Class Shares(AKRIX) SEMI-ANNUAL REPORT January 31, 2013 Table of Contents Semi-Annual Letter 2 Sector Allocation 5 Expense Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 16 Additional Information 27 Semi-Annual Letter Fellow Shareholders: What a start to 2013!By the Ides of March (March 15, 2013), the market, as represented by the S&P 500®, had experienced what has historically been essentially an average year’s total performance, approximately 10%!As you have come to expect from us, we make no attempt to forecast where the market is headed for the balance of the year.Here is what we do know for certain:We seek to invest in companies which are growing in real economic value per share every day without regard to what the market says they are worth. All that aside, this letter is about our fiscal six month position ending January 31st, 2013, as our fiscal year ends on July 31st.At each turn we seem to find ourselves faced with new uncertainties – at the time of our last annual letter the country was fixated on the national election, which was followed by the fiscal cliff debate, then the debt ceiling, elections in Italy, etc.More recently, the bailout in Cyprus, a nation that accounts for less than 1% of Eurozone GDP, has the world financial markets on alert.Each has real relevance, but of course we can have no impact on the outcomes of any of these events.So here we are, just as before the election last year, working hard to create an outcome consistent with your expectations, regardless of external events. A theme which continues to have resonance with us is identifying businesses whose business models are designed to help the consumer stretch each dollar they have for spending on necessities.In this vein we continue to favor both Ross Stores, Inc. and Dollar Tree, Inc., two businesses which have already added significant value to the fund.We also continue to place great emphasis on businesses which have real pricing power, and in this category we include Mastercard, Inc., Moody’s Corp., Visa, Inc. and American Tower Corp. among others.During the six month period ending January 31st, we selectively added or initiated positions in severalbusinesses which we found simply “too cheap” at the time, and some of these may not necessarily be thought of as long term holdings.Time will tell. Our largest positions as of January 31, 2013 were in order: Mastercard, Inc. Moody’s Corp. Markel Corp. Ross Stores, Inc. Dollar Tree, Inc. American Tower Corp. Visa, Inc. Colfax Corp. LPL Financial Holdings, Inc. TD Ameritrade Holding Corp. 2 Akre Focus Fund Included in this group are three financial businesses: LPL Financial Holdings, Inc., TD Ameritrade Holding Corp. and Markel Corp.The first two relate to servicing the individual investor- in LPL Financial Holdings, Inc.’s case through back-office software and product platforms for individual advisors; and in TD Ameritrade Holding Corp.’s case through low-cost brokerage and advice services which we believe are valuable.The last, Markel Corp., is a specialty property and casualty insurer which we believe is positioned exceptionally well for what lies ahead, including the possibility ofhigher interest rates, firming ofinsurance pricing,growing free cash flow from its Markel Ventures segment, and lastly the opportunity for a more robust management of its balance sheet.In other portfolios we manage, we have owned shares of Markel Corp.for more than twenty years.The only other business included in the top ten which we have not previously mentioned is Colfax Corp.This is a manufacturing company whose business model is to acquire other manufacturing business and rationalize them in such a way as to importantly improve their operating results.The management of Colfax Corp. has demonstrated this skill at another company with which we are familiar, and we believe we have an important opportunity here, hence a top ten holding. I referred above to creating outcomes consistent with your expectations.From our perspective this means that we are always working to identify and own at the correct starting price businesses which have the potential to compound the owners’ capital at above average rates; which are run by exceptional managers who view public shareholders as partners; and where both a history of and an opportunity for superb reinvestment exists. The “Three-Legged Stool” if you will.We believe this can provide an opportunity to compound “our” capital at above average rates while incurring below average risks. It is worth noting that our returns from inception have been achieved while holding substantial cash, cash equivalents as well as cash substitutes.Cash and equivalents combined with cash substitutes have averaged nearly 30% of our portfolio from our starting date of August 31, 2009.At the end of January 2013 the cash and cash equivalents component was 11% and including cash substitutes the total was 19%.Finally, it is worth noting that by early March, the Fund surpassed $1.5 billion in net assets.Thank you again for your continued support in our efforts on your behalf. Akre Capital Management, LLC Please see following page for important information. 3 Akre Focus Fund In our continuing desire to communicate with our fellow shareholders, we’d like to invite you to a conference call, scheduled for April 25, 2013 at 4 PM Eastern Time. On the call we will discuss our outlook, provide some more detail about our investments, and answer any questions you may have.We look forward to our chat on April 25th. Akre Focus Fund Conference Call Information: Date: April 25, 2013 Time: 4:00 pm ET Dial In: (877) 509-7719 Conference ID: We would appreciate having your questions in advance by email to questions@akrecapital.com by April 24, 2013, but will also take questions on the conference call. Opinions expressed are those of the advisor and are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in small- and medium-capitalization companies, which involve additional risks such as limited liquidity and greater volatility than larger capitalization companies. Past performance is no guarantee of future results. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The summary and statutory prospectuses contain this and other important information about the investment company and it may be obtained by calling (877) 862-9556 or visiting www.akrefund.com.Read it carefully before investing. The S&P 500® is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is not possible to invest directly in an index. Free cash flow measures the cash generating capability of a company by adding non-cash charged (e.g. depreciation) and interest expense to pretax income. Fund holdings are subject to change and are not recommendations to buy or sell any security. See the Schedule of Investments for the Fund holdings. The Akre Focus Fund is distributed by Quasar Distributors, LLC. 4 Akre Focus Fund SECTOR ALLOCATION at January 31, 2013 (Unaudited) Sector Allocation Percent of Net Assets Financials 40.0% Consumer Discretionary 24.1% Information Technology 18.6% Industrials 7.6% Energy 2.1% Cash & Equivalents* 7.6% 100.0% * Includes bonds and liabilities in excess of other assets. EXPENSE EXAMPLE For the Six Months Ended January 31, 2013 (Unaudited) As a shareholder of the Akre Focus Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2012 – January 31, 2013). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, a $15.00 fee is currently charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined 5 Akre Focus Fund EXPENSE EXAMPLE For the Six Months Ended January 31, 2013 (Unaudited) (Continued) under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 8/1/2012 1/31/2013 8/1/2012 – 1/31/2013* Retail Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.36% for Retail Class shares and 1.11% for Institutional Class shares, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 6 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS: 83.4% Aerospace & Defense: 0.1% TransDigm Group, Inc. $ Capital Markets: 9.4% Diamond Hill Investment Group Jefferies Group, Inc. LPL Financial Holdings, Inc. TD Ameritrade Holding Corp. Consumer Finance: 0.2% White River Capital, Inc. Diversified Financial Services: 8.7% Bank of America Corp. Moody’s Corp. Diversified Operations: 3.4% Leucadia National Corp. Hotels, Restaurants & Leisure: 1.3% Bwin.Party Digital Entertainment Industrial Services & Distributions: 0.8% Diploma PLC Insurance: 9.4% Berkshire Hathaway, Inc. - Class B* Hartford Financial Services Group, Inc.1 Markel Corp.*1 IT Services: 14.2% Computer Services, Inc. Mastercard, Inc. Visa, Inc. Machinery: 4.2% Colfax Corp.* Media: 5.7% DIRECTV* Lamar Advertising Co.* Multiline Retail: 6.7% Dollar Tree, Inc.* Sears Canada, Inc.1 Sears Holdings Corp.*1 Oil, Gas & Consumable Fuels: 2.1% NuStar Energy LP1 NuStar GP Holdings, LLC Professional Services: 3.2% Verisk Analytics, Inc.* Software: 0.9% FactSet Research Systems, Inc.1 Specialty Retail: 10.4% Monro Muffler Brake, Inc.1 The accompanying notes are an integral part of these financial statements. 7 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2013 (Unaudited) (Continued) Shares Value COMMON STOCKS: 83.4% (Continued) Specialty Retail: 10.4% (Continued) O’Reilly Automotive, Inc.* $ Ross Stores, Inc. Technology: 2.7% Apple, Inc. TOTAL COMMON STOCKS (Cost $905,725,651) CONVERTIBLE PREFERRED STOCK: 0.9% Insurance: 0.9% Hartford Financial Services Group, Inc. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $13,833,316) PARTNERSHIPS & TRUSTS: 7.8% Real Estate Investment Trusts: 7.8% American Tower Corp. Annaly Capital Management, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $85,745,143) Principal Amount ASSET BACKED BONDS: 1.0% Carmax Auto Owner Trust 0.230%, $ 10/15/13 Porsche Innovative Lease Owner Trust 0.250%, 10/21/13 (Acquired 10/10/12, Cost $6,705,753)2 TOTAL ASSET BACKED BONDS (Cost $14,231,226) CORPORATE BONDS: 3.8% American Express 5.500%, 4/16/13 Bank of America Corp. 4.900%, 5/1/13 GlaxoSmithKline Capital, Inc. 4.850%, 5/15/13 Morgan Stanley 0.784%, 10/15/153 Toyota Motor Credit Corp. 1.375%, 8/12/13 TOTAL CORPORATE BONDS (Cost $50,744,267) The accompanying notes are an integral part of these financial statements. 8 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2013 (Unaudited) (Continued) Shares Value INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 3.2% First American Prime Obligations Fund - Class Z, 0.02%4 $ TOTAL INVESTMENT PURCHASED WITH PROCEEDS FROM SECURITIES LENDING (Cost $43,801,930) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $1,114,081,533) Liabilities in Excess of Other Assets: (0.1%) ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 This security or a portion of this security is out on loan as of January 31, 2013. 2 Security is exempt from registration under Rule 144a of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, the value of this security amounted to $6,705,840 or 0.5% of net assets. 3 Variable rate security. Rate disclosed as of January 31, 2013. 4 Seven-day yield as of January 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 Akre Focus Fund STATEMENT OF ASSETS AND LIABILITIES at January 31, 2013 (Unaudited) ASSETS Investments in securities, at value (cost $1,114,081,533) $ Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Collateral received for securities loaned Investment securities purchased Fund shares redeemed Distribution fees - Retail Class Shareholder servicing fees Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Net Asset Value (unlimited shares authorized): Retail Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Net Asset Value (unlimited shares authorized): Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Akre Focus Fund STATEMENT OF OPERATIONS For the Six Months Ended January 31, 2013 (Unaudited) INVESTMENT INCOME Income Dividends (net of $43,095 foreign withholding tax) $ Interest Securities lending Total investment income EXPENSES Investment advisory fees Distribution fees - Retail Class Shareholder servicing fees Administration fees Transfer agent fees Fund accounting fees Registration fees Reports to shareholders Custody fees Interest expense Miscellaneous expenses Audit fees Trustee fees Chief Compliance Officer fees Legal fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) ) Institutional Class ) ) From net realized gain Retail Class ) — Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 12 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transactions is as follows: Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distribution Shares redeemed(2) Net increase $ $ (2)Net of redemption fees of $16,947 and $27,808, respectively. Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distribution Shares redeemed(3) Net increase $ $ (3)Net of redemption fees of $2,079 and $222,380, respectively. The accompanying notes are an integral part of these financial statements. 13 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year RETAIL CLASS Six Months Ended January 31, Year Ended July 31, Period Ended (Unaudited) July 31, 2010* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) ** ** ** ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income ) ) — — From net realized gain ) — — — Paid-in capital from redemption fees # Net asset value, end of period/year $ Total return %^ % % %^ SUPPLEMENTAL DATA Net assets, end of period/year (millions) $ Portfolio turnover rate 7 %^ 13
